Appellant was convicted in the District Court of Kerr County of possessing mash for the purpose of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
Appellant was a negro who had entered upon and was occupying a house belonging to another party, in which house, when searched by officers, a barrel of mash was found. That same was mash is certified to positively by one witness and circumstantially by others. Appellant's only defense was that he did not put the mash there and had nothing to do with it. He testified that it was put there by another party. The court affirmatively instructed the jury that if they believed or had a reasonable doubt as to whether the mash was put there by said other party they should acquit. The jury solved this question against appellant. The record is before us without any bills of exception. The facts are substantially as above stated.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 137